On Motions for Rehearing.
After careful consideration of the various motions for rehearing filed herein by appellants, the majority of the Court adhere to the views expressed in the last opinion on rehearing. The motions are overruled.
In the conditional motion of the Reagan County Purchasing Company there is a request that the opinion be modified or supplemented as follows: "By adding thereto a statement or holding to the effect that the judgment of the trial court, insofar as it denies this appellee relief upon its cross petition against Humble Oil  Refining Company, Big Lake Oil Company and Group No. 1 Oil Corporation, is affirmed only because of the affirmance by this Court of the trial court's judgment in favor of this appellee against the State of Texas and the Producers."
The request is granted and the opinion is so modified or supplemented.
This statement is further added, that the basis of the denial of any of the cross-relief sought by any of the parties defendant between themselves, was that such relief was sought only on the ultimate condition that a liability was established by the State against the lessees, that is, the Producers. *Page 273